Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 4-7, filed May 17, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The closest prior art being Pitcairn et al. (US 4,624,402) and Finton et al. (US 2009/0065556 A1), both teaching the connected of two pipes using a plurality of weld beads wherein one weld bead is used to connect the two pipes together and a plurality of overlay weld beads are applied over the one weld beam extending over both pipes. The prior art alone or together fails to teach or suggest a method wherein “the welding being done by making three distinct weld beads, beginning with two lateral first weld beads that are deposited beside the respective free ends of the unit elements, followed by a last weld bead being deposited between the two lateral first beads, and being followed directly by controlled sanding of the weld beads in order to apply compression stresses on them” as required of claim 1. Claims 2-6 depend upon claim 1. There are no obvious reasons for modifying the methods of Pitcairn et al. and Finton et al. the welding and sanding steps as required of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761